As filed with the Securities and Exchange Commission on June 10, 2013 Investment Company Act File No.811-22459 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 (Check appropriate box or boxes) [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 7 Global Equity Long/Short Master Fund (Exact Name of Registrant as Specified in Charter) 301 West Barbee Chapel Road, Chapel Hill, NC 27517 (Address of Principal Executive Offices) (919) 933-4004 (Registrant's Telephone Number) Corporation Service Company 2711 Centerville Road, Suite 400 Wilmington, Delaware 19808 (Name and Address of Agent for Service) Copies of Communications to: Bibb L. Strench Seward & Kissel LLP treet, NW Suite 800 Washington, D.C.2000 1 EXPLANATORY NOTE This Registration Statement has been filed by the Registrant pursuant to Section 8(b) of the Investment Company Act of 1940, as amended. However, securities issued by the Registrant have not been and are not being registered under the Securities Act of 1933, as amended ("Securities Act"). The Registrant intends that such securities will be issued solely in private placement transactions that do not involve any "public offering" within the meaning of Section 4(2) of the Securities Act and the regulations thereunder. Investments in the Registrant's securities may be made only by investors that are both "accredited investors" within the meaning of Regulation D under the Securities Act and “qualified clients,” as defined in Rule 205-3 under the Investment Advisers Act of 1940, as amended (the “Advisers Act”). The Registrant may decline to accept any investment in its discretion. This Registration Statement does not by itself constitute an offer to sell, or the solicitation of an offer to buy, any securities of or other interest in the Registrant. GLOBAL EQUITY LONG/SHORT MASTER FUND CROSS REFERENCE SHEET PARTS A AND B* ITEM NUMBER CAPTION LOCATION IN PROSPECTUS 1. Outside Front Cover Outside Front Cover Page 2. Cover Pages; Other Offering Information Inside Front and Outside Back Cover Pages 3. Fee Table and Synopsis Summary of Feeder Fund's Expenses; Fund Expenses 4. Financial Highlights Financial Highlights 5. Plan of Distribution Not Applicable 6. Selling Shareholders Distribution Arrangements 7. Use of Proceeds Use of Proceeds 8. General Description of the Registrant Outside Front Cover Page; Investment Objective; Investment Strategies; General Risks 9. Management Management of the Funds; Administration, Accounting and Investor Services Agreements Capital Stock, Long-Term Debt, and Other Securities Capital Stock, Long-Term Debt, and Other Securities Defaults and Arrears on Senior Securities Not Applicable Legal Proceedings Not Applicable Table of Contents of the Statement of Additional Information Not Applicable Cover Page of SAI Not Applicable Table of Contents of SAI Not Applicable ITEM NUMBER CAPTION LOCATION IN PROSPECTUS General Information and History Not Applicable Investment Objective and Policies Investment Policies and Practices; Investment Strategies; Management of the Funds Management Management of the Funds; Codes of Ethics Control Persons and Principal Holders of Securities Not Applicable Investment Advisory and Other Services Management of the Funds Brokerage Allocation and Other Practices Portfolio Transactions and Brokerage Portfolio Managers Management of the Funds Tax Status Certain Tax Considerations Financial Statements Financial Statements * All information required to be set forth in Part B: Statement of Additional Information has been included in Part A: Prospectus. PART C The information required to be included in Part C is set forth under the appropriate item, so numbered, in Part C of the Registration Statement. THE INFORMATION CONTAINED HEREIN IS SUBJECT TO COMPLETION OR AMENDMENT. A REGISTRATION STATEMENT RELATING TO THESE SECURITIES HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. THESE SECURITIES MAY NOT BE SOLD NOR MAY OFFERS TO BUY BE ACCEPTED PRIOR TO THE TIME THE REGISTRATION STATEMENT BECOMES EFFECTIVE. THIS PART A SHALL NOT CONSTITUTE AN OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY NOR SHALL THERE BE ANY SALE OF THESE SECURITIES IN ANY STATE IN WHICH SUCH OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO NOTIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH STATE. SUBJECT TO COMPLETION PART A Responses to Items 1, 2, 3.2, 4, 5, 6 and 7 of Part A have been omitted pursuant to Paragraph 3 of Instruction G of the General Instructions to Form N-2. Responses to certain Items required to be included in Part A of this Registration Statement are incorporated herein by reference to the Registration Statements on Form N-2 (File Nos. 811-22460 and 811-22461) (the "Feeder Fund ’ s Registration Statement on Form N-2") of Morgan Creek Global Equity Long/Short Institutional Fund (the "Feeder Fund "), as filed with the Securities and Exchange Commission (the "SEC"). ITEM 3. FEE TABLE The following table illustrates the approximate expenses and fees that you will pay if you buy and hold Shares in Global Equity Long/Short Master Fund ("Master Fund"). The information below and specifically the Acquired Fund Fees and Expenses (as described below in footnote 2) are a required disclosure for investment companies that are registered under the 1940 Act. Since the Master Fund is registered under such Act, it is required to provide these disclosures. Unregistered funds that may resemble the Master Fund in that they invest in underlying funds will also incur expenses from the underlying funds in which they invest. However, unlike the Master Fund, these unregistered funds of funds are not required to disclose Acquired Fund Fees and Expense information to investors because they are not registered under the Investment Company Act. Annual Expenses (as a percentage of average net assets of the Master Fund): Investment Management Fee 1.00 %(1) Other Expenses (2) 1.42 % Acquired Fund Fees and Expenses (3) 5.46 % Total Annual Expenses 7.88 % (1) The Manager has agreed to voluntarily waive its management fee from an annual rate of 1.00% of the Master Fund's net assets to 0.25% of the Master Fund's net assets from July 1, 2013 through December 31, 2013. (2) Expenses are based on Master Fund assets of $ 58,219,776 and include, but are not limited to, administration fees, custodial fees, professional fees, interest expense and other operating expenses. Certain administrative and othe r expenses applicable to feeder funds that invest in the Master Fund, including those of the Feeder Fund , are applied at the feeder fund level rather than at the Master Fund level. (3) The "Acquired Fund Fees and Expenses" include the operating expenses and performance-based incentive fees of the underlying Portfolio Funds as well as any direct fees charged by such Portfolio Funds (e.g. early withdrawal fees) in which the Master Fund invests. The costs incurred at the underlying Portfolio Fund level include management fees, administration fees, professional fees, incentive fees and other operating expenses.Each Portfolio Fund's expenses will vary.In addition, the underlying Portfolio Funds also incur trading expenses, including interest and dividend expenses, which are the byproduct of leveraging or hedging activities employed by the Managers in order to seek to enhance or preserve the Portfolio Funds' returns.Acquired Fund Fees and Expenses include approximately 2.17 % of operating expenses, 1.67 % of management fees, and 1.62 % of performance-based incentive fees of the underlying Portfolio Funds in which the Master Fund invests.The Master Fund's investments will be allocated among many asset classes, including absolute return and private equity, among others.Portfolio Funds with absolute return objectives may on average employ more leverage than certain other types of Portfolio Funds. In addition, for recently launched Portfolio Funds in which the Master Fund may invest, the Acquired Fund Fees and Expenses may tend to be significantly greater in the initial years as start up costs are being borne over a smaller invested capital base.The fees and expenses disclosed above are based on historic earnings of the Portfolio Funds, which may (and which are expected to) change substantially over time and, therefore, significantly affect Acquired Fund Fees and Expenses.In addition, the Portfolio Funds held by the Master Fund will change, which further impacts the calculation of the Acquired Fund Fees and Expenses.Generally, fees payable to Managers are estimated to range from 0% to 2.5 % (annualized) of the average net asset value ("NAV") of the Master Fund's investment in such Portfolio Funds.In addition, certain Managers of the Portfolio Funds charge an incentive allocation or fee generally ranging from 0% to 30% of a Portfolio Fund's net profits. These fees payable to Managers are estimates and may be higher or lower than the numbers shown. Example The purpose of the table below is to assist an investor in understanding the various costs and expenses that an investor in the Master Fund will bear directly or indirectly. For a more complete description of the various fees and expenses of the Master Fund, see the sections entitled "Summary of Feeder Fund's Expenses" and "Fund Expenses" in the Feeder Fund ’ s private prospectuses ("Prospectuses") included in the Feeder Fund ’ s Registration Statement on Form N-2. The example is based on the fees and expenses as set forth in the table above, including the Acquired Fund Fees and Expenses, as set out in the table above and should not be considered a representation of future expenses. Actual expenses may be greater or less than those shown. The rate of return of the Master Fund may be greater or less than the hypothetical 5% return used in the example. A greater rate of return than that used in the example would increase the dollar amount of the investment advisory fee paid by the Master Fund. You would pay the following fees and expenses on a $1,000 investment, assuming a 5% annual return: 1 Year 3 Years 5 Years 10 Years $ 83 $ 240 $ 387 ITEM 4. FINANCIAL HIGHLIGHTS The following summary represents per Share data, ratios to average net assets and other financial highlights information for Shareholders for the fiscal year ended March 31, 2013 . The information has been derived from the financial statements audited by Ernst & Young LLP, an independent registered public accounting firm, whose report along with the financial statements are included in the Fund’s SAI. The SAI is available upon request. Per Share operating performance: 2013 2012 Net asset value per Share, beginning of year/period $ 1,013.54 $ 1,000.00 Net investment loss (a) (24.22 ) (14.63 ) Net realized and unrealized gain from investments in Portfolio Funds and Securities 57.29 61.02 Net increase resulting from operations 33.07 46.39 Distributions paid Net investment income (39.36 ) (32.85 ) Net asset value per Share, end of year/period $ 1,007.25 $ 1,013.54 Total return (b) 3.39 % 4.78 % Ratio of total expenses to average net assets (c) 2.43 % 1.46 % Ratio of net investment loss to average net assets (d) (2.43 %) (1.46 %) Portfolio turnover (e) 40.01 % 27.73 % Net assets, end of year/period (in 000’s) $ 54,533 $ 59,312 (a) Calculated based on the average Shares outstanding methodology. (b) Total return assumes a subscription of a Share in the Master Fund at the beginning of the year/period indicated and a repurchase of a Share on the last day of the period, and assumes reinvestment of all distributions during the period. Total return is not annualized for periods less than twelve months. (c) Ratio does not reflect the Master Fund’s proportionate share of Portfolio Funds’ expenses. (d) Ratio does not reflect the Master Fund’s proportionate share of Portfolio Funds’ income and expenses. (e) The portfolio turnover rate reflects the investment activities of the Master Fund. The above ratios and total return have been calculated for the Shareholders taken as a whole. An individual Shareholder’s ratios and total return may vary from these due to the timing of capital share transactions. ITEM 8. GENERAL DESCRIPTION OF THE REGISTRANT The Master Fund is registered under the 1940 Act as a closed-end, non-diversified management investment company. The Master Fund was established as a Delaware statutory trust on August 16, 2010. Shares in the Master Fund are being issued solely in private placement transactions that do not involve any "public offering" within the meaning of Section 4(2) of, and/or Regulation D under the Securities Act. Investments in the Master Fund generally may be made only by U.S. and foreign investment companies or other investment vehicles that persons who are both "accredited investors," as defined in Regulation D under the Securities Act, and "qualified clients," as defined in Rule 205-3 under the Investment Advisers Act of 1940, as amended (the "Advisers Act"). The Registrant may decline to accept any investment in its discretion. This Registration Statement by itself does not constitute an offer to sell, or the solicitation of an offer to buy, any "security" within the meaning of the Securities Act. Information on the Master Fund's investment objective, strategies and policies, the kinds of securities in which the Master Fund principally invests, other investment practices of the Master Fund and the risk factors associated with investments in the Master Fund are incorporated herein by reference from the sections entitled "Investment Objective," "Investment Strategies," "Additional Investment Policies" and "General Risks" in the Prospectuses included in the Feeder Fund ’ s Registration Statement on Form N-2. ITEM 9. MANAGEMENT A description of how the business of the Master Fund is managed is incorporated herein by reference from the sections entitled "Management of the Funds," "Administration, Accounting and Investor Services Agreements" and "Custodian" in the Prospectus included in the Feeder Fund ’ s Registration Statement on Form N-2. The following list identifies the specific sections of the Prospectuses under which the information required by Item 9 of Form N-2 may be found; each listed section is incorporated herein by reference. ITEM 9.1 (a) "Management of the Funds – Trustees and Officers" (b) "Management of the Funds - The Adviser" (c) "Management of the Funds – Other Accounts Managed by the Portfolio Managers" (d) "Administration, Accounting and Investor Services Agreements" (e) "Custodian" (f) The Master Fund will bear all of the expenses of its own operations, including, but not limited to, the investment management fee for the Master Fund payable to Morgan Creek Capital Management, LLC (the "Advisor"), the Master Fund's investment adviser, administration fees to State Street Bank and Trust Company, the Master Fund's administrator, and accounting, brokerage, custody, transfer, registration, interest, legal, accounting, audit, tax preparation, investment banking, research, indemnification, tax and other operational expenses, finder's fees, broker-dealer expenses and extraordinary expenses. (g) Information on the brokerage commissions of the Master Fund is incorporated by reference from the section entitled "Portfolio Transactions and Brokerage" in the Prospectuses included in the Feeder Fund ’ s Registration Statement on Form N-2. ITEM 9.2. NON-RESIDENT MANAGERS Not applicable. ITEM 9.3 CONTROL PERSONS See response to item 19 below. To the extent that any investor is the beneficial owner of more than 25% of the outstanding Shares (by value) of the Master Fund, such investor may be deemed to be a "control person" of the Master Fund for purposes of the 1940 Act. ITEM 10. CAPITAL STOCK, LONG-TERM DEBT, AND OTHER SECURITIES ITEM 10.1. CAPITAL STOCK The Master Fund is organized as a Delaware statutory trust. An investor in the Master Fund is a shareholder ("Shareholder") in the Master Fund and his or her rights in the Master Fund are established and governed by the Agreement and Declaration of Trust of the Master Fund, dated as of August 16, 2010 (the "Trust Instrument"). A Shareholder and its advisers should carefully review the Trust Instrument, as each Shareholder agree s to be bound by its terms and conditions. The following is a summary description of certain provisions of the Trust Instrument. The description of such provisions is not definitive and is qualified in its entirety by reference to the Trust Instrument. Reference should be made to the complete text of the Trust Instrument. The security purchased by a Shareholder is a beneficial interest (a "Share") in the Master Fund. All Shares shall be fully paid and non-assessable. Shareholders shall have no preemptive or other rights to subscribe for any additional Shares. Morgan Creek Capital Management, LLC, a North Carolina limited liability company, serves as the investment adviser of the Master Fund (the "Advisor"). In no event shall any Shareholder, in his or her capacity as such, have any role in the management of the Master Fund's affairs. The Shareholders shall have power to vote only: (i) for the election of trustees; (ii) with respect to any amendment of the Trust Instrument, to the extent and as provided therein; and (iii) with respect to such additional matters relating to the Master Fund as may be required by the Trust Instrument, applicable law or any registration of the Master Fund with the SEC or any state, or as the Board may consider necessary or desirable. With respect to any matter, the Shareholders shall vote in proportion to their ownership of Shares as of the record date applicable to the consideration of such matter. There shall be no cumulative voting in the election of trustees. The Shareholders may vote in person or by proxy. Unless the Board in its sole discretion determines otherwise, only matters set forth in the notice of a meeting may be voted on by Shareholders at a meeting. From time to time, the Board may seek to obtain voting instructions from Shareholders, in which case the Board will establish such procedures and protocols as it deems to be appropriate under the circumstances. The Trust Instrument provides that on any matter submitted to a vote of all Shareholders, all Shareholders entitled to vote shall vote together. There normally will be no meetings of Shareholders for the purpose of electing members of the Board except that, in accordance with the 1940 Act: (i) the Master Fund will hold a Shareholders' meeting for the election of members of the Board at such time as less than a majority of the members of the Board holding office have been elected by Shareholders of the Master Fund; and (ii) if, as a result of filling a vacancy on the Board, less than two-thirds of the members of the Board holding office will have been elected by the Shareholders, that vacancy may be filled only by a vote of the Shareholders. The Board (or its designated agent) may admit Shareholders to the Master Fund from time to time upon the execution by a prospective investor of an appropriate signature page to the Trust Instrument or upon the completion and execution, and the acceptance of the same by the Board (or its designated agent), of a subscription agreement in a form established by the Master Fund from time to time. The Board (or its designated agent) has the right to refuse to accept investments in the Master Fund for any or no reason. Shares will be issued only in a transaction or transactions not requiring registration under the Securities Act. The Master Fund may be dissolved only upon approval of the Trustees of the Master Fund. Any Shareholder may, in connection with the dissolution and liquidation of such Shareholder, tender to the Master Fund for redemption all of such Shareholder's Share. In the event of such a tender for redemption, the Master Fund, subject always to the terms of the Trust Instrument and the Master Fund's ability to liquidate sufficient Master Fund investments in an orderly fashion determined by the Board to be fair and reasonable to the Master Fund and all of the Shareholders, shall pay to such redeeming Shareholder within 90 days the proceeds of such redemption, provided that such proceeds may be paid in cash, by means of in-kind distribution of Master Fund investments, or as a combination of cash and in-kind distribution of Master Fund investments. No Shareholder (or other person holding a Share or a portion of a Share acquired from a Shareholder) will have the right to require the Master Fund to redeem its Share or any portion thereof. No public market exists for the Shares, and none is expected to develop. Consequently, Shareholders may not be able to liquidate their investment other than as a result of repurchases of Shares by the Master Fund, as described below. The Board, from time to time and in its sole discretion, may determine to cause the Master Fund to offer to repurchase Shares from Shareholders, including the Feeder Fund , pursuant to written tenders by Shareholders. The Advisor anticipates that it will recommend to the Board to cause the Master Fund to conduct repurchase offers on a quarterly basis in order to permit the Master Fund to conduct repurchase offers for Shares. However, there are no assurances that the Board will, in fact, decide to undertake any repurchase offer. The Master Fund will make repurchase offers, if any, to all Shareholders, on the same terms, which may affect the size of the Master Fund's repurchase offers. A Shareholder may determine, however, not to participate in a particular repurchase offer or may determine to participate to a limited degree, which will affect the liquidity of the investment of any investor in the Shareholder. ITEM 10.2. LONG-TERM DEBT Not applicable. ITEM 10.3. GENERAL Not applicable. ITEM 10.4. TAXES Information on the taxation of the Master Fund is incorporated by reference from the section entitled "Certain Tax Considerations" in the Prospectuses included in the Feeder Fund ’ s Registration Statement on Form N-2. ITEM 10.5. OUTSTANDING SECURITIES Title of Class Amount Authorized Amount Held by Registrant or for its Own Account Amount Outstanding Exclusive of Amount Shown Under (3), as of March 31, 201 3 Trust Shares Unlimited N/A $ [] ITEM 10.6. SECURITIES RATINGS Not applicable. ITEM 11. DEFAULTS AND ARREARS ON SENIOR SECURITIES Not applicable. ITEM 12. LEGAL PROCEEDINGS Not Applicable. ITEM 13. TABLE OF CONTENTS OF STATEMENT OF ADDITIONAL INFORMATION ("SAI") Not applicable. ITEM 14. COVER PAGE OF SAI Not applicable. ITEM 15. TABLE OF CONTENTS OF SAI Not applicable. ITEM 16. GENERAL INFORMATION AND HISTORY Not applicable. ITEM 17. INVESTMENT OBJECTIVES AND POLICIES Information in response to this item is incorporated by reference from the sections entitled "Investment Objective," "Investment Strategies" and "Management of the Funds" in the Prospectuses included in the Feeder Fund ’ s Registration Statements on Form N-2. ITEM 18. MANAGEMENT Information in response to this item is incorporated by reference from the sections entitled "Management of the Funds" in the Prospectuses included in the Feeder Fund ’ s Registration Statements on Form N-2. ITEM 19. CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES As of March 31, 201 3 , the Trustees and officers of the Master Fund collectively owned less than one percent of the Master Fund's Shares by value. As of March 31, 2013 , the following Shareholders owned 5% or more of the Master Fund's outstanding Shares by value: Name Address Percentage of Ownership [ ] [ ] [] % To the extent that any investor is the beneficial owner of more than 25% of the outstanding securities of the Master Fund, such investor may be deemed to be a "control person" of the Master Fund for purposes of the 1940 Act. ITEM 20. INVESTMENT ADVISORY AND OTHER SERVICES Information on the investment advisory and other services provided for or on behalf of the Master Fund is incorporated herein by reference from the sections entitled "Management of the Funds," "Investment Management Fee," "Fund Expenses," "Administration, Accounting and Investor Services Agreements" "Custodian" and "Accountants and Legal Counsel" in the Prospectuses included in the Feeder Fund ’ s Registration Statement on Form N-2. ITEM 21. PORTFOLIO MANAGERS Information about the Master Fund's portfolio managers is incorporated by reference from the section entitled "Other Accounts Managed by the Portfolio Managers" in the Prospectuses included in the Feeder Fund ’ s Registration Statement on Form N-2. ITEM 22. BROKERAGE ALLOCATION AND OTHER PRACTICES A description of the Master Fund's brokerage allocation and other practices is incorporated herein by reference from the section entitled "Portfolio Transactions and Brokerage" in the Prospectuses included in the Feeder Fund ’ s Registration Statement on Form N-2. ITEM 23. TAX STATUS Information on the tax status of the Master Fund is incorporated by reference from the section entitled "Certain Tax Considerations" in the Prospectuses included in the Feeder Fund ’ s Registration Statement on Form N-2. ITEM 24. FINANCIAL STATEMENTS Global Equity Long/Short Master Fund (A Delaware Statutory Trust) Financial Statements with Report of Independent Registered Public Accounting Firm For the Year Ended March 31, 2013 Contents Letter to Investors 1 Report of Independent Registered Public Accounting Firm 4 Financial Statements Statement of Assets and Liabilities 5 Schedule of Investments 6 Statement of Operations 9 Statement of Changes in Net Assets 10 Statement of Cash Flows 12 Notes to Financial Statements 13 Board of Trustees (Unaudited) 24 Fund Management (Unaudited) 25 Other Information (Unaudited) 26 Approval of Investment Management Agreement (Unaudited) 27 Global Equity Long/Short Master Fund (A Delaware Statutory Trust) Letter to Investors Fourth Quarter 2012 The S&P 500 Index returned a healthy 16% in 2012, and since the current bull market began in March 2009, has delivered 128.7%. The move higher is quite remarkable when fund flows are taken into account, which show huge inflows into bonds and out of equities following the heavy losses incurred during 2008 and the first quarter of 2009. Additionally, the daily spattering of negative headlines feels never-ending, making the strength and stamina of the bull market that much more notable. Portfolio exposures have steadily increased since Q2 2012 and we expect them to continue to increase going forward. The gross and net exposure levels for the Fund as we enter 2013 are a healthy 149.5% by 49.6% and we would like to eventually see exposures reach “Jones Model Ideal” levels of 180% by 50%. Getting to these levels relies on a number of factors, including market conditions and manager selection, but we think the portfolio is better positioned currently along these levels than in the past few years. Higher exposures should allow the Fund to capture more of the market’s upside. The Fund returned 0.3% in the last three months of 2012. At the strategy level, Global Long/Short was the largest contributor, while Technology Long/Short and Emerging Markets weighed on results. Returns within Global Long/Short were driven by the outstanding performance from Hound Partners. The manager generated positive performance on both the long and short side each month during the fourth quarter to finish the year up 17.9%. While Technology Long/Short outperformed its sector, losing only (1.5%), the strategy wasn’t able to fully overcome the S&P Technology Index’s (5.7%) drawdown triggered by the steep selloff in Apple. In Emerging Markets, the Fund experienced small losses compared to the MSCI Emerging Market’s sizeable gain of 5.6% as a result of Amiya maintaining modestly net short exposures throughout most of the quarter before flattening out exposures going into year-end. There were a number of changes made to the portfolio to start 2013, including the decision to trim Amiya and increase directional exposure to Emerging Markets by adding long-biased managers in Brazil and Russia. In addition, we tactically added exposure to the China A-share market through an exchange listed closed-end fund. After significantly underperforming for many years, we think the domestic market in China is poised to perform strongly in 2013 as the local economy stabilizes and foreign investors re-enter the market. We also added tactical exposure to Japanese equities in order to capitalize on what we believe could be a major inflection point. The Liberal Democratic Party, led by the newly appointed Prime Minister Shinzo Abe, swept recent elections with the campaign promise to implement aggressive fiscal and monetary expansion aimed at restoring the Japanese economy to nominal growth and ending deflation. A major part of their plan is to significantly weaken the Yen in order to boost exports. As a result, we implemented the position through a currency-hedged ETF designed to provide exposure to Japanese equity markets without subjecting investors to fluctuations in the Yen. Elsewhere in the portfolio, we added and terminated a manager within Technology Long/Short, while hiring two and firing one within Global Long/Short. Hengistbury is one of the two new positions in Global Long/Short and the manager typically has 75% of its exposure in Europe. Hengistbury’s founder is an ex-TCI partner and we are particularly excited about the manager’s ability to take advantage of what we believe to be an interesting opportunity set in European equities. Given the well-documented struggles the Eurozone is facing, European equities have significantly underperformed and, at one point in 2012, the relative performance vs. U.S. equities reached a 40-year low. While we expect the Eurozone to continue facing headwinds to growth, Hengistbury is focused on investing in quality, non-cyclical businesses with high cash flow generation, which should provide some downside protection in the event of a market decline. J.P. Morgan estimates the MSCI EAFE Index is trading MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 1 Global Equity Long/Short Master Fund (A Delaware Statutory Trust) Letter to Investors (continued) 1.6 standard deviations cheaper relative to the Developed Market’s average with a Price to Cash Flow ratio of 5.5x (compared to 8.2x in the U.S.) and dividend yield of 3.5% (compared to 2.1% in the U.S.). These valuations provide a relative margin of safety and we think Hengistbury has the potential to compound capital at above average rates of return. First Quarter 2013 The Fund gained 3.7% in the first quarter of 2013, capturing approximately 50% of the MSCI World Index’s upside. We have been focused on improving the Fund’s participation in up markets, and are pleased this metric is trending in the right direction. Global Long/Short drove gains during the quarter as seven of the eight managers in the strategy were up and the group, as a whole, generated positive results in all three months. Asia also contributed solidly with Value Partners China having an excellent quarter, up 10.3%, despite the MSCI China Index declining (4.5%). In addition to Value Partners China, the Fund’s tactical position in Japanese equities contributed positively to performance. On the negative side, performance during the quarter was held back by the Fund’s exposure to Emerging Markets, which underperformed Developed Markets sharply during the period with the MSCI Emerging Markets Index declining (1.6%) and the MSCI BRIC Index losing (3%). Despite the headwind from Emerging Markets, the Fund’s alpha generation overall increased noticeably during the quarter and has risen significantly since last summer. We think this trend is sustainable and has some momentum behind it for two reasons: (1) the overall market environment for long/short equity continues to improve due to significant declines in correlation and volatility and (2) portfolio exposures have increased meaningfully vs. year-ago levels. One area where we are increasingly seeing compelling opportunities is the short side. Given the market’s strength the past year, it is perhaps an understatement to say short selling has been a tough business. As one manager we respect (who has a venerable track record on the short side) put it his first quarter letter: “They say that shorting is tough. But “tough” honestly doesn’t come even remotely close to summing it up. Not even in the ballpark. Make no mistake about it…short selling is brutal. It takes a level of commitment and intellectual and emotional fortitude that is truly unrivaled in most professional disciplines. It is stressful. It is emotionally taxing. It constantly tests your conviction and mental strength. It beats up and spits out even the best of investors.” Perhaps a bit dramatic, but we think this sentiment more or less sums up the frustrations of managing a long/short portfolio in a seemingly one-directional market. Encouragingly, the best opportunities normally present themselves on the short side when frustration reaches a peak; and, based on the above quote and other conversations we have had recently with some of our managers, it is definitely getting there (or we may already be there). Another area where we continue to see opportunity is Japan. Japanese Reflation was a Morgan Creek Investment Theme in 2004-2006, but when Abe left the PM job and the BOJ reversed all of the stimulus of the past five years in 18 months, we have had limited direct exposure to Japan. As a result, we needed a few months to dust off the files on our Japan long/short managers; however, given we wanted exposure to the opportunity immediately, decided to use an ETF as a tactical placeholder. This worked out well in the first three months of the year as the position appreciated 11.3%. At the end of March, we took profits in the tactical position and rolled the proceeds, plus a bit more, into one of our long-time favorite Japan managers Sloane Robinson. While the Japanese equity markets have rallied significantly the past six months, foreign investor flows have been the primary driver of performance and we think markets could potentially move much higher once domestic investors buy-in to Abenomics. One final development within the Fund we are excited about is the initiation of a Best Ideas portfolio in April. We expect this to add additional alpha to the Fund and allow us to actively manage the overall net long position of the portfolio more dynamically. The core construct is MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 2 Global Equity Long/Short Master Fund (A Delaware Statutory Trust) Letter to Investors (continued) to have our primary exposure to best-in-class managers (many of which are closed to new investors) and then augment that exposure with a direct portfolio that capitalizes on the outstanding idea flow generated from our manager relationships and our internal investment team deliberations and diligence process. Our breadth and depth of relationships and asset class exposures provides a unique information flow and insights, particularly when we can take advantage of the convergence between our public and private portfolios. We are very excited about this new component of the portfolio and are pleased with the alpha generated by the portfolio since inception of the program in mid-April. Regards, Mark W. Yusko Chief Executive Officer & Chief Investment Officer MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 3 Global Equity Long/Short Master Fund (A Delaware Statutory Trust) Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders of Global Equity Long/Short Master Fund We have audited the accompanying statement of assets and liabilities of Global Equity Long/Short Master Fund (“the Fund”), including the schedule of investments, as of March 31, 2013, and the related statements of operations and cash flows for the year then ended, and the statements of changes in net assets and the financial highlights for the year then ended and the period October 3, 2011 (commencement of operations) to March 31, 2012. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of investments in portfolio funds owned as of March 31, 2013, by correspondence with the custodian, management of the underlying investment portfolio funds and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Global Equity Long/Short Master Fund at March 31, 2013, the results of its operations and its cash flows for the year then ended, and the changes in its net assets and financial highlights for the year then ended and the period October 3, 2011 (commencement of operations) to March 31, 2012, in conformity with U.S. generally accepted accounting principles. New York, NY May 30, 2013 MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 4 Global Equity Long/Short Master Fund (A Delaware Statutory Trust) Statement of Assets and Liabilities March 31, 2013 (in U.S. dollars) Assets Investments in Portfolio Funds, at fair value (cost of $44,584,726) $ Investments in Securities (cost of $1,693,931) Cash and cash equivalents Due from Portfolio Funds Subscriptions to Portfolio Funds made in advance Prepaid assets Total assets $ Liabilities Redemptions payable $ Subscriptions received in advance Accrued expenses and other liabilities Management fees payable Accrued interest payable Due to Institutional Feeder Fund Due to Advisor Total liabilities Net assets $ Components of net assets: Net capital $ Accumulated net investment loss ) Accumulated net realized loss from investments ) Net unrealized appreciation on investments Net assets $ Net asset value per Share: 54,139.97 Shares issued and outstanding, unlimited Shares authorized $ The accompanying notes are an integral part of these financial statements and should be read in conjunction therewith. MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 5 Global Equity Long/Short Master Fund (A Delaware Statutory Trust) Schedule of Investments March 31, 2013 (in U.S. dollars) Investments Cost Fair Value Percent of Net Assets Domicile Liquidity1,2 Next Available Redemption Date3 Investments in Portfolio Funds Asia Ashoka Offshore Fund 18,870 shares - Series A $ $ % Cayman Islands Quarterly 6/30/2013 SR Global Fund Inc - Japan Portfolio 10,670 shares - Class H Cayman Islands Monthly 4/30/2013 Tybourne Equity (Offshore) Fund 2,500 shares - Series A Cayman Islands Quarterly 6/30/2013 Value Partners Hedge Fund, Ltd. 3,772 shares - Series 45 Cayman Islands Monthly 4/30/2013 Value Partners Hedge Fund, Ltd. 68,111 shares - Series 47 Cayman Islands Monthly 4/30/2013 Total Asia Emerging Markets Nucleo Capital Equity Fund Limited 1,250 shares - Class A Cayman Islands Monthly 4/30/2013 The Russian Prosperity Fund 5,310 shares - Class A Cayman Islands Weekly 4/8/2013 Total Emerging Markets Energy & Natural Resources Tiger Eye Fund, Ltd. 1,500 shares - Class A Cayman Islands Quarterly 3/31/2014 Total Energy & Natural Resources Financials Samlyn Offshore, Ltd. 299 shares - Class S Cayman Islands 0-5 Years N/A Total Financials The accompanying notes are an integral part of these financial statements and should be read in conjunction therewith. MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 6 Global Equity Long/Short Master Fund (A Delaware Statutory Trust) Schedule of Investments (continued) March 31, 2013 (in U.S. dollars) Investments Cost Fair Value Percent of Net Assets Domicile Liquidity1,2 Next Available Redemption Date3 Global Long/Short Atlas Leveraged Fund, Ltd. 1,599 shares - Class B $ $ % Cayman Islands Monthly 4/30/2013 Falcon Edge Global, Ltd. 4,249 shares - Class B Cayman Islands Quarterly 9/30/2013 Glade Brook Global Offshore Fund, Ltd. 2,570 shares - Class FC-UR-2 Cayman Islands Quarterly 6/30/2013 Hengistbury Fund Limited 15,000 shares - Class A Cayman Islands Quarterly 6/30/2013 Hound Partners Offshore Fund, Ltd. 2,590 shares - Class A Cayman Islands Quarterly 6/30/2013 Lakewood Capital Offshore Fund, Ltd. 1,149 shares - Class A-1 Cayman Islands Quarterly 6/30/2013 Marble Arch Offshore Partners, Ltd. 717 shares - Class A Cayman Islands Semi-Annually 12/31/2013 Viking Global Equities III, Ltd. 968 shares - Class H Cayman Islands Monthly 4/30/2013 Viking Global Equities III, Ltd. 447 shares - Class I Cayman Islands Monthly 4/30/2013 Total Global Long/Short Healthcare Broadfin Healthcare Offshore Fund, Ltd. 1,906 shares - Series A Cayman Islands Quarterly 6/30/2013 Total Healthcare The accompanying notes are an integral part of these financial statements and should be read in conjunction therewith. MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 7 Global Equity Long/Short Master Fund (A Delaware Statutory Trust) Schedule of Investments (continued) March 31, 2013 (in U.S. dollars) Investments Cost Fair Value Percent of Net Assets Domicile Liquidity1,2 Next Available Redemption Date3 Technology Artis Partners 2X, Ltd. 1,605 shares - Class K $ $ % Cayman Islands 0-5 Years N/A Doonbeg Fund, Ltd. 2,265 shares - Class A Cayman Islands Quarterly 6/30/2013 Empire Capital Partners Enhanced, Ltd. 2,500 shares - Class A Cayman Islands Quarterly 6/30/2013 Light Street Xenon, Ltd. 1,250 shares - Class A Cayman Islands Quarterly 6/30/2013 Tiger Global, Ltd. 5,676 shares - Class C Cayman Islands Monthly 4/30/2013 Tiger Global, Ltd. 6,047 shares - Class E Cayman Islands Monthly 4/30/2013 Total Technology Total Investments in Portfolio Funds Investments in Securities Exchange Traded Funds Asia Morgan Stanley China A Share Fund 18,650 shares United States Daily N/A WisdomTree Japan Total Fund 32,000 shares United States Daily N/A Total Exchange Traded Funds Total Investments Other Assets, less Liabilities Total Net Assets $ % Available frequency of redemptions after initial lock-up period, if any. Different tranches may have different liquidity terms. 0-5 Years – Portfolio Funds will periodically redeem depending on cash availability. Investments in Portfolio Funds may be composed of multiple tranches. The Next Available Redemption Date relates to the earliest date after March 31, 2013 that redemption from a tranche is available. Other tranches may have an available redemption date that is after the Next Available Redemption Date. Redemptions from Portfolio Funds may be subject to fees. The accompanying notes are an integral part of these financial statements and should be read in conjunction therewith. MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 8 Global Equity Long/Short Master Fund (A Delaware Statutory Trust) Statement of Operations For the Year Ended March 31, 2013 (in U.S. dollars) Investment income Interest $ Dividends Total investment income Expenses Management fees Administration fees Professional fees Interest expense Insurance fees Consultancy fees Trustees’ fees Transfer agent fees Offering costs Other fees Total expenses Net investment loss ) Realized and unrealized gain from investments in Portfolio Funds and Securities Net realized gain from investments in Portfolio Funds Net realized gain from investments in Securities Net change in unrealized appreciation on investments in Portfolio Funds Net change in unrealized appreciation on investments in Securities Net realized and unrealized gain from investments in Portfolio Funds and Securities Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements and should be read in conjunction therewith. MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 9 Global Equity Long/Short Master Fund (A Delaware Statutory Trust) Statement of Changes in Net Assets (in U.S. dollars) For the period from October 3, 2011 (Commencement of Operations) through March 31, 2012 Increase in net assets resulting from operations Net investment loss $ ) Net realized gain from investments in Portfolio Funds Net change in unrealized appreciation on investments in Portfolio Funds Net increase in net assets resulting from operations Distributions to Shareholders from: Net investment income ) Capital share transactions: Subscriptions (representing 68,080.51 Shares) Redemptions (representing 11,964.20 Shares) ) Distributions reinvested (representing 2,303.46 Shares) Net increase in net assets resulting from capital share transactions Net increase in net assets Net assets Beginning of period (representing 100.00 Shares) End of period (representing 58,519.77 Shares) $ Accumulated net investment loss $ ) The accompanying notes are an integral part of these financial statements and should be read in conjunction therewith. MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 10 Global Equity Long/Short Master Fund (A Delaware Statutory Trust) Statement of Changes in Net Assets (continued) (in U.S. dollars) For the year ended March 31, 2013 Increase in net assets resulting from operations: Net investment loss $ ) Net realized gain from investments in Portfolio Funds Net realized gain from investments in Securities Net change in unrealized appreciation on investments in Portfolio Funds Net change in unrealized appreciation on investments in Securities Net increase in net assets resulting from operations Distributions to Shareholders from: Net investment income ) Capital share transactions: Subscriptions (representing 3,794.83 Shares) Redemptions (representing 10,597.28 Shares) ) Distributions reinvested (representing 2,422.65 Shares) Net decrease in net assets resulting from capital share transactions ) Net decrease in net assets ) Net assets Beginning of year (representing 58,519.77 Shares) End of year (representing 54,139.97 Shares) $ Accumulated net investment loss $ ) The accompanying notes are an integral part of these financial statements and should be read in conjunction therewith. MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 11 Global Equity Long/Short Master Fund (A Delaware Statutory Trust) Statement of Cash Flows For the Year Ended March 31, 2013 (in U.S. dollars) Cash flows from operating activities: Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets resulting from operations to net cash provided by operating activities: Purchases of investments in Portfolio Funds ) Purchases of investments in Securities ) Proceeds from sales of investments in Portfolio Funds Proceeds from sales of investments in Securities Net realized gain from investments in Portfolio Funds ) Net realized gain from investments in Securities ) Net change in unrealized appreciation on investments in Portfolio Funds ) Net change in unrealized appreciation on investments in Securities ) Changes in operating assets and liabilities: Due from Portfolio Funds Subscriptions to Portfolio Funds made in advance ) Prepaid assets Accrued expenses and other liabilities Management fees payable ) Accrued interest payable Due to Institutional Feeder Fund Due to Advisor Net cash provided by operating activities Cash flows from financing activities: Proceeds from advances on line of credit Repayments of advances on line of credit ) Subscriptions Redemptions, net of redemptions payable ) Net cash used in financing activities ) Net decrease in cash and cash equivalents ) Cash and cash equivalents Beginning of year End of year $ Supplemental disclosure of cash flow information: Distributions reinvested $ Interest paid $ The accompanying notes are an integral part of these financial statements and should be read in conjunction therewith. MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 12 Global Equity Long/Short Master Fund (A Delaware Statutory Trust) Notes to Financial Statements March 31, 2013 1. Organization and Nature of Business Global Equity Long/Short Master Fund (the “Master Fund”) was organized under the laws of the State of Delaware as a statutory trust on August 16, 2010. The Master Fund commenced operations on October 3, 2011 (“Commencement of Operations”) and operates pursuant to the Agreement and Declaration of Trust (the “Trust Instrument”). The Master Fund is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a closed-end, non-diversified management investment company. While non-diversified for 1940 Act purposes, the Fund intends to comply with the diversification requirements of Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”), as such requirements are described in more detail below. The Master Fund is structured as a fund-of-funds whose investment objective is to generate greater long-term returns when compared to traditional equity market benchmarks, while exhibiting a lower level of volatility and a modest degree of correlation to these markets. The Master Fund seeks to achieve this objective primarily by investing in private funds and other pooled investment vehicles (collectively, the “Portfolio Funds”) and exchange traded funds (“Securities”) that are not expected to be highly correlated to each other or with traditional equity markets over a long-term time horizon. The Master Fund normally invests 80% of its assets in Portfolio Funds that will primarily engage in long/short equity strategies. Under normal circumstances, 80% or more of the investment portfolios of the Portfolio Funds on an aggregate basis will consist of equity securities and 40% or more of the investments portfolios of the Portfolio Funds on an aggregate basis will be non-U.S. securities. The Portfolio Funds are managed by third-party investment managers (the “Managers”) selected by the investment adviser, with the intention of adding additional Portfolio Funds as the need to diversity among additional Portfolio Funds increases. Morgan Creek Capital Management, LLC (the “Advisor”), a North Carolina limited liability company registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), serves as the Master Fund’s investment adviser. The Advisor also serves as the investment adviser to Morgan Creek Global Equity Long/Short Fund (the “U.S. Feeder Fund”), Morgan Creek Global Equity Long/Short Institutional Fund (the “Institutional Feeder Fund”) and Morgan Creek Opportunity Offshore Fund, Ltd. (the “Cayman Feeder Fund”), (together the “Feeder Funds”). The Feeder Funds and the Master Fund are collectively referred to herein as the ‘Funds’. The Advisor is responsible for providing day-to-day investment management services to the Funds, subject to the supervision of the Funds’ Board of Trustees (the “Board”). The Board has overall responsibility for monitoring and overseeing the Funds’ investment program and their management and operations. A majority of the Trustees are “Independent Trustees” who are not “interested persons” (as defined by the 1940 Act) of the Master Fund. The Master Fund is a “Master” fund in a “Master-Feeder” structure whereby the Feeder Funds invest substantially all of their assets in the Master Fund. As of March 31, 2013, the Institutional Feeder Fund and the Cayman Feeder Fund represented $2,377,509 or 4.36% and $52,046,817 or 95.44%, respectively, of the Master Fund’s net assets. The U.S. Feeder Fund liquidated its investment in the Master Fund as of June 30, 2012. As a result, the U.S. Feeder Fund had $0 invested in the Master Fund as of March 31, 2013. Investors in the Master Fund (“Shareholders”) are governed by the Trust Instrument and bound by its terms and conditions. The security purchased by a Shareholder is a beneficial interest (a “Share”) in the Master Fund. All Shares shall be fully paid and are non-assessable. Shareholders shall have no preemptive or other rights to subscribe for any additional Shares. The U.S. Feeder Fund and Institutional Feeder Fund have entered into distribution agreements (the “Distribution Agreements”) with Town Hall Capital, LLC (the “Distributor”), an affiliate of the Advisor, to provide for distribution of the Shares on a reasonable best efforts basis, subject to various conditions. The Distributor may enter into selected dealer arrangements with various brokers, dealers, banks and other financial intermediaries (“Selling Agents”), which have agreed to participate in the distribution of the U.S. Feeder Fund’s and Institutional Feeder Fund’s Shares. MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 13 Global Equity Long/Short Master Fund (A Delaware Statutory Trust) Notes to Financial Statements (continued) March 31, 2013 Shares in the Master Fund are issued solely in private placement transactions that do not involve any “public offering” within the meaning of Regulation D under the Securities Act of 1933, as amended (the “1933 Act”). Investments in the Master Fund generally may be made only by U.S. investment companies or other investment vehicles that are “accredited investors” within the meaning of Rule 501(a) of Regulation D promulgated under the 1933 Act and “qualified clients” within the meaning of Rule 205-3 promulgated under the Advisers Act. The Master Fund may decline to accept any investment in its discretion. The Master Fund’s registration statement by itself does not constitute an offer to sell, or the solicitation of an offer to buy, any security within the meaning of the 1933 Act. The Board (or its designated agent) may admit Shareholders to the Master Fund from time to time upon the execution by a prospective investor of the appropriate documentation. Shares will be issued at the net asset value (“NAV”) per Share of the Master Fund. The Board, from time to time and in its sole discretion, may determine to cause the Master Fund to offer to repurchase Shares from Shareholders, including the Feeder Funds, pursuant to written tenders by Shareholders. The Advisor anticipates that it will recommend to the Board to cause the Master Fund to conduct repurchase offers on a quarterly basis in order to permit the Master Fund to conduct repurchase offers for Shares. However, there are no assurances that the Board will, in fact, decide to undertake any repurchase offer. The Master Fund will make repurchase offers, if any, to all Shareholders, on the same terms, which may affect the size of the Master Fund’s repurchase offers. A Shareholder may determine, however, not to participate in a particular repurchase offer or may determine to participate to a limited degree, which will affect the liquidity of the investment of any investor in the Shareholder. In the event of a tender for redemption, the Master Fund, subject to the terms of the Trust Instrument and the Master Fund’s ability to liquidate sufficient Master Fund investments in an orderly fashion determined by the Board to be fair and reasonable to the Master Fund and all of the Shareholders, shall pay to such redeeming Shareholder within 90 days the proceeds of such redemption, provided that such proceeds may be paid in cash, by means of in-kind distribution of Master Fund investments, or as a combination of cash and in-kind distribution of Master Fund investments. Shares will be redeemed at the NAV per Share of the Master Fund. 2. Summary of Significant Accounting Policies Basis for Accounting The accompanying financial statements of the Master Fund are prepared in accordance with accounting principles generally accepted in the United States (“U.S. GAAP”) and in accordance with Accounting Standards Codification (“ASC”) as set forth by the Financial Accounting Standards Board (“FASB”). The Master Fund maintains its financial records in U.S. dollars and follows the accrual basis of accounting. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from those estimates. Valuation of Portfolio Funds and Securities The Master Fund carries its investments in Portfolio Funds at fair value in accordance with ASC 820 “Fair Value Measurements and Disclosures” (“ASC 820”) which clarifies the definition of fair value for financial reporting, establishes a hierarchal disclosure framework for measuring fair value and requires additional disclosures about the use of fair value measure. The NAV of the Master Fund is determined as of the close of business at the end of any fiscal period, generally monthly, in accordance with the valuation principles set forth below, or as may be determined from time to time pursuant to policies established by the Advisor. The Master Fund’s NAV is calculated by State Street Bank & Trust Company, the Master Fund’s administrator (the “Administrator,” the “Custodian,” the “Transfer Agent” or “State Street”). MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 14 Global Equity Long/Short Master Fund (A Delaware Statutory Trust) Notes to Financial Statements (continued) March 31, 2013 The Board has delegated the process of valuing securities for which market quotations are not readily available to the Valuation Committee (the “Committee”). The Committee is responsible for overseeing and monitoring the Master Fund’s valuation policies and procedures (which have been adopted by the Board and are subject to Board supervision), making recommendations to the Board on valuation-related matters and overseeing implementation of the valuation procedures used by the Master Fund to value securities, including the fair value of the Master Fund’s investments in Portfolio Funds. These procedures shall be reviewed by the Board no less than frequently than annually. Any revisions to these procedures that are deemed necessary shall be reported to the Board at its next regularly scheduled meeting. Investments in Portfolio Funds held by the Master Fund are valued as follows: The Master Fund measures the fair value of an investment that does not have a readily determinable fair value, based on the NAV of the investment as a practical expedient, without further adjustment, unless it is probable that the investment will be sold at a value significantly different than the NAV in accordance with Accounting Standards Update 2009-12, Fair Value Measurements and Disclosures (Topic 820) - Investments in Certain Entities That Calculate Net Assets Value per Share (or Its Equivalent) (“ASU 2009-12”). If the practical expedient NAV is not as of the reporting entity’s measurement date, then the NAV is adjusted to reflect any significant events that may change the valuation. In using the NAV as a practical expedient, certain attributes of the investment, that may impact the fair value of the investment, are considered in measuring fair value. Attributes of those investments include the investment strategies of the investees and may also include, but are not limited to, restrictions on the investor’s ability to redeem its investments at the measurement date. The Master Fund is permitted to invest in alternative investments that do not have a readily determinable fair value and, as such, has elected to use the NAV as calculated on the reporting entity’s measurement date as the fair value of the investments. Investments in Portfolio Funds are subject to the terms of the Portfolio Funds’ offering documents. Valuations of the Portfolio Funds may be subject to estimates and are net of management and performance incentive fees or allocations payable to the Portfolio Funds as required by the Portfolio Funds’ operating documents. The Advisor’s rationale for the above approach derives from the reliance it places on its initial and ongoing due diligence, which understands the respective controls and processes around determining the NAV with the Managers of the Portfolio Funds. The Advisor has designed an ongoing due diligence process with respect to the Portfolio Funds and their Managers, which assists the Advisor in assessing the quality of information provided by, or on behalf of, each Portfolio Fund and in determining whether such information continues to be reliable or whether further investigation is necessary. Where no value is readily available from a Portfolio Fund or where a value supplied by a Portfolio Fund is deemed by the Advisor not to be indicative of its fair value, the Advisor will determine, in good faith, the fair value of the Portfolio Fund under procedures adopted by the Board and subject to the Board’s supervision. The Advisor values the Master Fund’s assets based on such reasonably available relevant information as it considers material. Because of the inherent uncertainty of valuation, the fair values of the Master Fund’s Portfolio Funds may differ significantly from the values that would have been used had a ready market for the Portfolio Funds held by the Master Fund been available. Investments in Publicly Traded Securities held by the Master Fund are valued as follows: The Master Fund values investments in publicly traded securities, including exchange traded funds, that are listed on a national securities exchange at their closing price on the last business day of the period. Publicly traded securities are generally categorized in level 1 of the fair value hierarchy. MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 15 Global Equity Long/Short Master Fund (A Delaware Statutory Trust) Notes to Financial Statements (continued) March 31, 2013 Cash and cash equivalents Cash and cash equivalents include cash held on deposit in a segregated account with the Master Fund’s Custodian. Income and Operating Expenses The Master Fund bears its own expenses including, but not limited to, legal, accounting (including third-party accounting services), auditing and other professional expenses, offering costs, administration expenses and custody expenses. Interest income and interest expense are recorded on an accrual basis. Operating expenses are recorded as incurred. Recognition of Gains and Losses Change in unrealized appreciation (depreciation) from each Portfolio Fund and Security is included in the Statement of Operations as net change in unrealized appreciation on investments. Investment transactions in Portfolio Funds and Securities are recorded on a trade date basis. Any proceeds received from Portfolio Fund redemptions and Security sales that are in excess of the Portfolio Fund’s or Security’s cost basis are classified as net realized gain from investments on the Statement of Operations. Any proceeds received from Portfolio Fund redemptions and Security sales that are less than the Portfolio Fund's and Security's cost basis are classified as net realized loss from investments on the Statement of Operations. Realized gains and losses from investments in Portfolio Funds and Securities are calculated based on average cost basis. Income Taxation The Master Fund intends to comply with the requirements of Subchapter M of the Code applicable to regulated investment companies (“RICs”) and to distribute substantially all of its taxable income to its Shareholders. Therefore, no provision for federal income taxes is required. The Master Fund files tax returns with the U.S. Internal Revenue Service and various states. The Master Fund may be subject to taxes imposed by countries in which it invests. Such taxes are generally based on Fund’s or Security’s income earned or gains realized or repatriated. Taxes are accrued and applied to net investment income, net realized capital gains and net unrealized appreciation, as applicable, as the income is earned or capital gains are recorded. The Master Fund has concluded there are no significant uncertain tax positions that would require recognition in the financial statements as of March 31, 2013. If applicable, the Master Fund recognizes interest accrued related to unrecognized tax benefits in interest expense and penalties in other expenses on the Statement of Operations. Generally, tax authorities can examine all tax returns filed for the last three years. The Master Fund’s major tax jurisdictions are the United States, the State of Delaware and the State of North Carolina. As of March 31, 2013, all tax years remain subject to examination. On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the “Modernization Act”) was signed into law. The Modernization Act modernizes several tax provisions related to RICs and their shareholders. One key change made by the Modernization Act is that capital losses will generally retain their character as short-term or long-term and may be carried forward indefinitely to offset future gains. These losses are utilized before other capital loss carryforwards that expire. Generally, the Modernization Act is effective for taxable years beginning after December 22, 2010. As of March 31, 2013, the Master Fund had available for federal income tax purposes unused short-term capital losses that will not expire: Short-term losses (no expiration) $ ) MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 16 Global Equity Long/Short Master Fund (A Delaware Statutory Trust) Notes to Financial Statements (continued) March 31, 2013 Capital losses and specified ordinary losses, including currency losses, incurred after October 31 but within the taxable year are deemed to arise on the first day of the Master Fund’s next taxable year. For the year ended March 31, 2013, the Master Fund deferred to April 1, 2013 for U.S. federal income tax purposes the following losses: Post-October currency and specified ordinary losses $ — Post-October short-term capital losses $ ) Post-October long-term capital losses $ ) As of March 31, 2013, the cost and related gross unrealized appreciation and depreciation for tax purposes were as follows: Cost of investments for tax purposes $ Gross tax unrealized appreciation $ Gross tax unrealized depreciation ) Net tax unrealized appreciation (depreciation) on investments $ ) Distribution of Income and Gains The Master Fund declares and pays dividends annually from net investment income. Net realized gains, if any, are distributed at least annually. Distributions from net realized gains for book purposes may include short-term capital gains, which are included as ordinary income for tax purposes. In order to satisfy the diversification requirements under Subchapter M of the Code, the Master Fund generally invests its assets in Portfolio Funds organized outside the United States that are treated as corporations for U.S. tax purposes and are expected to be classified as passive foreign investment companies (“PFICs”). As such, the Master Fund expects that its distributions generally will be taxable as ordinary income to the Shareholders. Pursuant to the dividend reinvestment plan established by the Master Fund (the “DRIP”), each Shareholder whose shares are registered in its own name will automatically be a participant under the DRIP and have all income, dividends and capital gains distributions automatically reinvested in additional shares unless such Shareholder specifically elects to receive all income, dividends and capital gain distributions in cash. The tax character of distributions paid during the year ended March 31, 2013 was as follows: Distributions paid from: Ordinary income $ MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 17 Global Equity Long/Short Master Fund (A Delaware Statutory Trust) Notes to Financial Statements (continued) March 31, 2013 Permanent differences, primarily due to the sale of marked-to-market PFICs and offering costs, resulted in the following reclassifications among the Master Fund’s components of net assets as of March 31, 2013: Accumulated net investment income (loss) $ Accumulated net realized gain (loss) $ ) Net capital $ As of March 31, 2013, the components of distributable earnings on a tax basis were as follows: Undistributed ordinary income (loss) $ Unrealized appreciation (depreciation) $ ) Capital and other losses $ ) Qualified late year losses $ ) Temporary differences are primarily due to differing book and tax treatments in the timing of the recognition of gains (losses) on certain investment transactions and the timing of the deductibility of certain expenses. 3. Fair Value of Financial Instruments In accordance ASC 820, the Master Fund discloses the fair value of its investments in Portfolio Funds and Securities in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements). The guidance establishes three levels of the fair value hierarchy as follows: Level 1 - Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Master Fund has the ability to access at the measurement date; Level 2 - Other significant observable inputs including fair value of investments with the ability to redeem at NAV as of the measurement date, or during the first quarter following the measurement date; and Level 3 - Other significant unobservable inputs including fair value of investments that do not have the ability to redeem at NAV as of the measurement date, or during the first quarter following the measurement date. Inputs broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. The Advisor generally uses the NAV per share of the investment (or its equivalent) reported by the Portfolio Fund as the primary input to its valuation; however, adjustments to the reported amount may be made based on various factors. A Portfolio Fund’s or Security’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires significant judgment by the Advisor. The Advisor considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by multiple, independent sources that are actively involved in the relevant market. The categorization of the Portfolio Funds within the hierarchy is based upon the redemption terms of the Portfolio Funds and does not necessarily correspond to the Advisor’s perceived risk of the Portfolio Funds. MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 18 Global Equity Long/Short Master Fund (A Delaware Statutory Trust) Notes to Financial Statements (continued) March 31, 2013 All of the Master Fund’s investments in Portfolio Funds have been classified within level 2 or level 3. All of the Master Fund’s investments in Securities have been classified within level 1. Transfers in and/or out of levels are recognized at the date of circumstances that caused the transfer. The Advisor’s belief of the most meaningful presentation of the strategy classification of the Portfolio Funds and Securities is as reflected on the Schedule of Investments. Hedge funds are generally funds whose shares are issued pursuant to an exemption from registration under the 1940 Act or are issued offshore that typically offer subscription and redemption options to investors. The frequency of such subscriptions or redemptions is dictated by such fund’s governing documents. The amount of liquidity provided to investors in a particular fund is generally consistent with the liquidity and risk associated with the Portfolio Funds (i.e., the more liquid the investments in the portfolio, the greater the liquidity provided to the investors). Liquidity of individual hedge funds vary based on various factors and may include “gates,” “holdbacks” and “side pockets” imposed by the manager of the hedge fund, as well as redemption fees which may also apply. These items have been identified as illiquid on the Schedule of Investments. Assumptions used by the Advisor due to the lack of observable inputs may significantly impact the resulting fair value and therefore the Master Fund’s results of operations. The following is a summary of the inputs used as of March 31, 2013 in valuing the Master Fund’s investments in Portfolio Funds and Securities carried at fair value: Assets at Fair Value as of March 31, 2013 Level 1 Level 2 Level 3 Total Investments Portfolio Funds Asia $
